In the Supreme Court of Georgia



                               Decided: March 8, 2022


              S21A1268. DANIELS v. THE STATE.


     BETHEL, Justice.

     A Muscogee County jury found Kevonta Daniels guilty of felony

murder in connection with the shooting death of Kenneth Moore; the

aggravated assaults of Jai Williams, Jamal Williams, and James

Williams; the theft of vehicles belonging to Jamal Williams, Marcus

Jones, and Alvin Walker; and other offenses. Following the denial of

his motion for new trial, Daniels argues on appeal that the trial

court erred by admitting statements he made to the police into

evidence at trial. Daniels, who was 14 years old at the time of the

crimes and when he was interviewed by the police, specifically

argues that the State failed to prove that he knowingly and

voluntarily waived his constitutional rights before speaking with the

police and that his statements should also have been excluded
because the police failed to comply with provisions of the Juvenile

Code relating to custody of juvenile arrestees. We affirm. 1


      1 The crimes occurred between December 17 and December 25, 2017. On
July 10, 2018, a Muscogee County grand jury returned a 15-count indictment
against Daniels, Ladarius Render, Marquez Clayton, and Devin Burden. The
indictment charged Daniels, Clayton, and Render with the malice murder of
Moore (Count 1); the felony murder of Moore (Count 2); burglary in the first
degree of Moore’s dwelling (Count 3); armed robbery of Moore (Count 4); the
aggravated assaults of Moore, Jai Williams, Jamal Williams, and James
Williams (Counts 5, 8, 9, and 10); and theft by taking a vehicle belonging to
Jamal Williams (Count 12). Daniels and Render were charged jointly with theft
by taking a vehicle belonging to Marcus Jones (Count 6). Daniels was charged
individually with possession of a firearm during the commission of a felony
(Count 13) and theft by taking a vehicle belonging to Alvin Walker (Count 14).
Burden was charged individually with theft by receiving Jones’s stolen vehicle
(Count 7) and possession of a firearm during the commission of a felony (Count
11). Render was charged individually with theft by receiving Walker’s stolen
vehicle (Count 15).
       Burden’s case was severed from those of the other co-defendants, and he
testified as a witness for the State. It appears that he later entered guilty pleas
as to Counts 7 through 12. His case is not part of this appeal.
       Daniels, Clayton, and Render were tried before a jury from June 17 to
June 27, 2019. As to Daniels, Clayton, and Render, the trial court entered a
directed verdict of not guilty as to Count 4. The jury found Daniels not guilty
of Count 1 and guilty of Counts 2, 3, 5, 6, 8, 9, 10, 12, 13, and 14. Clayton was
tried only as to Counts 1, 2, 3, and 5 and found not guilty of each count. The
jury found Render not guilty of Counts 1 and 6 but guilty of Counts 2, 3, 5, 8,
9, 10, 12, and 15. Clayton and Render’s cases are not part of this appeal.
       On August 26, 2019, the trial court sentenced Daniels to life in prison on
Count 2; 20 years in prison on Count 8, to be served consecutively to Count 2;
ten years in prison on Count 6, to be served concurrently with Count 8; 20 years
in prison on Count 9, to be served concurrently with Count 8; 20 years in prison
on Count 10, to be served concurrently with Count 9; ten years in prison on
Count 12, to be served concurrently with Count 8; five years in prison on Count
13, to be served consecutively to Count 2; and ten years in prison on Count 14,
to be served concurrently with Count 10. The trial court merged Counts 3 and

                                        2
      1. The evidence presented at trial showed the following. During

the early morning of December 17, 2017, Daniels stole a red Toyota

Tacoma truck from Marcus Jones’s residence in Columbus. The next

day, Daniels and Ladarius Render drove the truck to Kenneth

Moore’s home on Curry Street. Daniels then kicked in the back door

of Moore’s house, and Daniels and Render went inside. They took

Christmas presents, Moore’s cell phone, and a key ring with spare

keys to three cars owned by the Moore family.

      Moore returned home while Daniels and Render were still

inside, and he was shot twice, once in the abdomen and once in the

shoulder. Daniels later told Devin Burden that both he and Render

fired shots at Moore. Around 10:30 a.m., police officers responded to

a 911 call. They found Moore inside his house injured from gunshot



5 into Count 2 for sentencing. The State has not challenged this purported
merger, and we decline to address it sua sponte. See Dixon v. State, 302 Ga.
691, 696-698 (4) (808 SE2d 696) (2017).
      Daniels filed a motion for new trial on June 29, 2019, which he amended
through new counsel on November 12, 2020. Following a hearing on December
16, 2020, the trial court denied Daniels’s motion for new trial, as amended, on
February 19, 2021. Daniels filed a notice of appeal on March 3, 2021. His case
was docketed to this Court’s August 2021 term and submitted for a decision on
the briefs.
                                      3
wounds, but conscious. Moore was taken to the hospital.

     Moore spent 13 days in the hospital, underwent two surgeries,

and eventually died on January 1, 2018. The medical examiner

determined that Moore’s death was caused by a series of blood clots

in his lower extremities resulting from his two gunshot wounds and

that the manner of death was homicide.

     At some point, Daniels gave Jones’s truck to Burden, who knew

that it had been stolen. On December 21, 2017, the truck was found

by the police.

     On December 24, Alvin Walker went outside to start his 2004

Acura MDX at his home on Muriel Street. After starting the car,

Walker went inside for about three minutes, leaving his car

unlocked and unattended. While Walker was inside, Daniels got into

the running Acura and drove it away. When Walker came back

outside, the Acura was gone. Later that night, Walker saw someone

drive the Acura by his house.

     The next day, December 25, Jamal Williams drove to his

parents’ house on Dirk Way. After he arrived, Jamal left his Buick

                                4
Lucerne running while he went inside the house. Render, Daniels,

and Burden drove by in the stolen Acura and noticed the

unaccompanied Buick running in the driveway. Daniels got out of

the Acura and into the running Buick and drove away. Still in the

Acura, Render and Burden followed Daniels in the Buick.

     Inside the house, Jamal’s father, James Williams, grabbed his

gun and James, Jamal, and Jamal’s brother, Jai Williams, went

after the Buick in James’s car. They followed the Buick to Belvedere

Park.

     When they saw the Williamses approaching, Render and

Burden drove away in the stolen Acura to retrieve weapons. Daniels

fired a shot which shattered the glass of James’s car and hit Jamal.

James and Jai fired multiple shots back at Daniels. Jai recovered

the Buick after the shootout and drove it back to James’s house.

     The Columbus police recovered Walker’s Acura a few days

later. Inside the Acura, officers recovered a Charter Arms .38-caliber

revolver. There was also a shell casing on the floorboard. Although

the Williamses stated that no shots had been fired at them from the

                                  5
Acura, Burden later told the police that the revolver had been used

in the shooting at Belvedere Park.

      Daniels was arrested at his home around 9:45 a.m. on January

11, 2018, and was taken to a Columbus police station. Through the

use of an advice-of-rights form designed specifically for juveniles,

Daniels was given Miranda warnings 2 by Detective Jason Carden at

11:40 a.m.3 Detective Carden then interviewed Daniels regarding

some vehicle break-ins unrelated to this case.4 When Detective

Carden concluded his questioning, Investigator Ray Harralson

asked Daniels about the thefts of a Toyota Tacoma and an Acura

and some other thefts unrelated to this case. Investigator Harralson

testified at trial that Daniels confessed to being involved in the



      2   See Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
      3  Detective Carden testified that the form he read to Daniels included
“layman’s terms for a juvenile” further explaining each of the Miranda
warnings. As he was talking through the form with Daniels, Detective Carden
referred to the reading of the rights form as a “formality” that they needed to
complete before Daniels could talk to the officers.
       4 It appears that Daniels did not challenge the admission of testimony

regarding unrelated crimes by witnesses for the State under OCGA § 24-4-404
(b), and he has not challenged any evidence presented at trial on that basis in
this appeal.
                                      6
thefts of the Tacoma and Acura. Investigator Joseph Austin entered

the room and assisted Investigator Harralson with his questioning

for about 15 minutes. Investigator Austin then began questioning

Daniels about a different set of vehicle thefts after Investigator

Harralson concluded his questions. Investigator Austin testified

that during their discussion Daniels admitted that he stole a Buick

and that he had been a part of the shooting at Belvedere Park. 5

Investigator Austin testified that he did not provide Daniels with

food but was told Daniels was given two slices of pizza and

something to drink at the police station.

      At some point that afternoon, Daniels was moved to a different




      5  Daniels’s interviews with Detective Carden and Investigators
Harralson and Austin were audio and video recorded on a single recording,
which was admitted as State’s Exhibit 20 in conjunction with Detective
Carden’s testimony. It appears from the record that only the portion of the
recording showing Detective Carden advising Daniels of his rights was played
for the jury. During the portion of that interview where Investigators
Harralson and Austin questioned Daniels, the audio was garbled and largely
unintelligible. The video shows both officers in the room speaking with Daniels,
and the date and time are displayed on the video. Both Investigators Harralson
and Austin testified at trial regarding their interviews of Daniels, but the
portion of the recording of their discussions with him was not played for the
jury.

                                       7
interview room. 6 At 3:25 p.m., Daniels again received Miranda

warnings through the use of a juvenile advice-of-rights form from

Detective Delante Odom. Detective Odom then told Daniels that he

wanted to talk to him about the Curry Street burglary. Around 3:35

p.m., Daniels told Detective Odom that he kicked in the door to

Moore’s house, searched for money and jewelry, and then ran out of

the house after hearing a gunshot. Detective Odom’s interview with

Daniels concluded just after 4:00 p.m. 7


      6   The recording shows that Investigators Harralson and Austin
continued questioning Daniels until around 1:20 p.m. and then left Daniels
alone in the interview room. The recording continued running until 1:41 p.m.,
at which time Daniels could still be seen sitting in the interview room alone. It
is not clear from the record where Daniels was or what transpired between
1:41 p.m. and the beginning of his interview with Detective Odom.
       7 Daniels’s interview with Detective Odom was audio and video recorded.

Portions of the interview were redacted pursuant to a stipulation between the
State, Daniels, Clayton, and Render, and the redacted version was admitted at
trial as State’s Exhibit 1A. The recording shows that after Detective Odom left
the room, Daniels sat quietly and began to cry, saying “I just want to hug my
momma” and that he was “sorry.” Approximately 15 minutes later,
Investigator Harralson entered the room and spoke with Daniels about some
other uncharged property crimes before exiting the room. A few minutes later,
Detective Odom returned to the room and asked Daniels whether he knew a
person depicted in a photograph. Detective Carden and Investigators
Harralson and Austin came in and out of the room over the next few minutes
questioning Daniels again. Although unclear from the recording, it appears
that they were questioning him in regard to whether others had been involved
in some of the crimes about which he had already been questioned. The video

                                       8
      2. In related enumerations of error, Daniels argues that his

statements to the police should have been excluded at trial. For the

reasons set forth below, we disagree with these contentions.

      (a) Daniels first argues that his statements to the police should

have been excluded because the officers who arrested and

interviewed him did not comply with OCGA § 15-11-502 (a) (3). That

section of the Juvenile Code provides, in relevant part:

      A person taking an alleged delinquent child into custody,
      with all reasonable speed and without first taking such
      child elsewhere, shall . . . [b]ring such child immediately
      before the juvenile court or promptly contact a juvenile
      court intake officer.

      OCGA § 15-11-502 (b) provides an exception to this

requirement. Subsection (b) provides that, notwithstanding the

general rule of subsection (a),

      a law enforcement officer may detain an alleged
      delinquent child for a reasonable period of time sufficient

recording ended at 4:58 p.m. while Investigator Harralson was questioning
Daniels. The record is unclear as to when this interview concluded. However,
we note that Daniels’s trial counsel stated repeatedly in his closing argument
that the interviews on January 11 lasted “five and a half hours,” and that
Daniels’s briefs before this Court indicate that the interviews lasted “roughly”
six hours. Those characterizations, at least as to the starting and ending times,
are generally consistent with the timeline established by the audio and video
recordings of the interviews.
                                       9
     to conduct interrogations and perform routine law
     enforcement procedures including but not limited to
     fingerprinting, photographing, and the preparation of any
     necessary records.

Daniels argues that his detention for questioning violated these

provisions of the Juvenile Code because he was not brought before a

juvenile court until the next day.

     Daniels did not object to the admission of his incriminating

statements on this basis at trial. He did so for the first time in his

amended motion for new trial. Thus, his claim is subject to review

on appeal only for “plain error[] affecting substantial rights.” OCGA

§ 24-1-103 (d). To show plain error regarding the admission of

evidence, the appellant must satisfy a four-part test:

     First, there must be an error or defect — some sort of
     deviation from a legal rule — that has not been
     intentionally    relinquished      or    abandoned,      i.e.,
     affirmatively waived, by the appellant. Second, the legal
     error must be clear or obvious, rather than subject to
     reasonable dispute. Third, the error must have affected
     the appellant’s substantial rights, which in the ordinary
     case means he must demonstrate that it affected the
     outcome of the trial court proceedings. Fourth and finally,
     if the above three prongs are satisfied, the appellate court
     has the discretion to remedy the error — discretion which
     ought to be exercised only if the error seriously affects the

                                  10
     fairness, integrity or public reputation of judicial
     proceedings.

(Citations and punctuation omitted.) Gates v. State, 298 Ga. 324, 327

(3) (781 SE2d 772) (2016).

     Although the application of the exception set forth in OCGA §

15-11-502 (b) appears to be a matter of first impression for this

Court, 8 subsection (b) plainly authorized the police to detain and

interrogate Daniels for a reasonable period of time after his arrest.

And we cannot say that a period of roughly five and a half to six

hours was an obviously unreasonable time for interrogation in this

case, particularly given the range and number of incidents about

which Daniels was questioned by the police.

     Daniels also asserted in his amended motion for new trial and

in his brief before this Court that he was first brought before the

juvenile court at 1:30 p.m. on January 12, the day after his




     8  OCGA § 15-11-502 (a) (3) was carried forward from Georgia’s former
Juvenile Code. See former OCGA § 15-11-47 (a) (3). However, subsection (b)
first appeared in the Juvenile Code in 2014 as part of House Bill 242, the
General Assembly’s wholesale revision and reorganization of the Juvenile
Code. See Ga. L. 2013, p. 294, 417, § 1-1 (effective Jan. 1, 2014).
                                   11
interviews with the police. However, Daniels points to nothing in the

record to support that assertion, nor does he even assert what

happened during the intervening hours, such as whether a juvenile

court intake officer was contacted. Thus, he has not shown that any

such delay was obviously unreasonable, such that it was an obvious

error under OCGA § 15-11 502 (b).

     For these reasons, Daniels cannot show that the trial court

made a clear and obvious error by not excluding his statements at

trial due to a violation of the Juvenile Code. Accordingly, this

enumeration of error fails.

     (b) (i) Daniels also argues that he did not knowingly and

voluntarily waive his constitutional rights before making the

incriminating statements and that they should have been excluded

by the trial court under the test set forth in Riley v. State, 237 Ga.

124 (226 SE2d 922) (1976). We see no error in the trial court’s

admission of these statements on that basis.

     In evaluating whether a juvenile defendant knowingly
     and voluntarily waived his rights during an interrogation,
     the State bears the burden of showing by a preponderance

                                 12
      of the evidence that the juvenile understood and waived
      his rights under the totality of the circumstances[.]

(Punctuation omitted.) Bedford v. State, 311 Ga. 329, 334 (3) (857

SE2d 708) (2021). We have said that courts are to consider nine

factors in making that determination:

      (1) age of the accused; (2) education of the accused; (3)
      knowledge of the accused as to both the substance of the
      charge and the nature of his rights to consult with an
      attorney and remain silent; (4) whether the accused is
      held incommunicado or allowed to consult with relatives,
      friends[,] or an attorney; (5) whether the accused was
      interrogated before or after formal charges had been filed;
      (6) methods used in interrogation; (7) length of
      interrogations; (8) whether [or not] the accused refused to
      voluntarily give statements on prior occasions; and (9)
      whether the accused has repudiated an extra judicial
      statement at a later date.

Lester v. State, 310 Ga. 81, 85 (2) (849 SE2d 425) (2020) (citing Riley,

237 Ga. at 128). 9




      9  We noted in Lester that even though Riley was decided in the limited
context of whether a juvenile defendant voluntarily waived his Miranda rights,
this Court has also relied on the Riley factors in evaluating whether, under the
totality of the circumstances, a juvenile’s confession was given voluntarily as a
matter of due process, which is a separate inquiry. See Lester, 310 Ga. at 85
n.7 (2) (citing Oubre v. Woldemichael, 301 Ga. 299, 305 (800 SE2d 518) (2017);
Murray v. State, 276 Ga. 396, 397-398 (2) (578 SE2d 853) (2003); Jackson v.
State, 272 Ga. 191, 195 (2) (528 SE2d 232) (2000)).
                                       13
     “Although we independently apply the law to the facts, the trial

court’s determinations and factual findings must be upheld on

appeal unless clearly erroneous.” Bedford, 311 Ga. at 334 (3).

However, where, as here, recordings of the custodial interviews are

part of the appellate record, this Court “may also consider facts that

definitely can be ascertained exclusively by reference to evidence

that is uncontradicted and presents no questions of credibility, such

as facts indisputably discernible from audio- or video-recordings.”

(Citation omitted.) Dawson v. State, 308 Ga. 613, 619 (3) (842 SE2d

875) (2020). Moreover, the trial court is not required to make explicit

findings on the record as to each of the Riley factors so long as it is

clear from the record that the trial court applied the factors in

reaching its determination. See Green v. State, 282 Ga. 672, 674 (2)

(653 SE2d 23) (2007).

     (ii) On Daniels’s motion, the trial court held two Jackson-

Denno      hearings 10    regarding     the   admissibility    of   Daniels’s

statements to the police. According to the evidence presented in the


     10   See Jackson v. Denno, 378 U.S. 368 (84 SCt 1774, 12 LE2d 908) (1964).
                                       14
first of those hearings, which was conducted just before jury

selection, Daniels was arrested at his home around 9:45 a.m. on

January 11. His mother was present in the home when Daniels was

arrested, and she testified that “probably like ten” officers came to

her house with guns drawn to arrest Daniels. According to Daniels’s

mother, one of the officers, whom she could not later identify, told

her that as long as Daniels “cooperated,” he would “come home,” but

that there would be “consequences” if he did not. According to his

mother, Daniels was standing two or three feet away when the

officer said this to her. Daniels was then taken to a police station.

He called his mother about an hour or two later. When they spoke,

according to his mother, Daniels was crying and was “hysterical.”

That call was the only time Daniels spoke with his mother that day.

Daniels’s mother never asked to come to the police station to be with

Daniels.

     Following his arrest, Daniels gave a series of interviews with

several detectives that day. At the hearing, Detective Odom testified

that he assisted another detective with the investigation of the home

                                 15
invasion and shooting at Moore’s house on Curry Street and, as part

of that investigation, interviewed Daniels beginning at 3:25 p.m. A

video recording of Odom’s interview of Daniels was played for the

trial court. Detective Odom began by discussing a juvenile advice-

of-rights form with Daniels, a copy of which was admitted at the

hearing. 11 After Daniels was advised of his rights, he stated that he

understood them. Detective Odom testified that Daniels did not

appear to be confused or disoriented. Detective Odom had learned

that Daniels was 14 years old, and Daniels told Odom that he was

in the ninth grade in school. After their discussion, Daniels signed

next to the portion of the form indicating that he had read his rights,

that he understood them, that he was willing to waive his rights and

answer questions without an attorney present, that he understood

what he was doing, that no promises or threats had been made, and




      11 The juvenile advice-of-rights form used by Detective Odom was the
same form used by Detective Carden, as described in footnote 3 above.
Detective Odom testified that the advice-of-rights form for juveniles is different
from the form used for adults. Detective Odom testified that the juvenile form
contains a series of parentheticals that “interpret” statements regarding the
suspect’s rights into simpler language.
                                       16
that no pressure had been used against him.

     Detective Odom testified that he was trying to build a “rapport”

with Daniels and that he made no threats, promises, or offers of

rewards and gave no hope of benefit or inducements to get Daniels

to speak with him. In the interview, Daniels first told Detective

Odom that he had nothing to do with the burglary at Curry Street

and then suggested that some other people had been involved.

Detective Odom said that he did not believe Daniels and explained

that he had evidence that Daniels and Render were involved in the

Curry Street burglary. Detective Odom then told Daniels that he

should “think about” his mother and whether, if someone

burglarized her house, he would want that person to tell the truth

about what happened. After that exchange, Daniels admitted that

he was involved in the burglary but accused Render of shooting

Moore. Detective Odom then told Daniels that Moore had died.

Daniels said that the burglary was a “random lick.” He and

Detective Odom then discussed what Daniels and Render did with

the proceeds of the robbery.

                                 17
     Daniels’s mother was not present for the interview, and

Detective Odom testified that he did not contact her. According to

Detective Odom, Daniels never asked to speak with his mother or a

lawyer and never asked for food or a break. Detective Odom testified

that once he concluded his interview of Daniels, he “turned [Daniels]

back over” to the other detectives. Detective Odom did not know if

Daniels had been given any breaks during the day, but he testified

that persons being interviewed are offered food and drinks and given

bathroom breaks upon request.

     At the conclusion of the first Jackson-Denno hearing, the trial

court ruled from the bench that, considering the totality of the

circumstances, Daniels’s statements to Detective Odom were made

after a knowing and voluntary waiver of his constitutional rights,

noting specifically that it had considered “the mode, method,

duration, manner, and conditions of interrogation, the defendant’s

educational level, and the evidentiary record that Mr. Daniels has

chosen to provide.” Based on that determination, the court ruled

that, subject to other objections, Daniels’s incriminating statements

                                 18
could be admitted at trial. 12

      The next day, following the presentation of the State’s first two

witnesses, the trial court held a second Jackson-Denno hearing. In

that hearing, Detective Carden was called to testify, and a video

recording of Detective Carden advising Daniels of his constitutional

rights and completing an advice-of-rights form was played for the

trial court. The advice-of-rights form was admitted into evidence at

the hearing. Detective Carden began interviewing Daniels around

11:40 a.m. on January 11, 2018, and he spoke with Daniels for about

20 minutes. Detective Carden testified that Daniels did not appear

to be under the influence of any substances at the time and did not

appear to be confused about what was happening when Detective

Carden advised him of his rights. Detective Carden testified that he

did not threaten, coerce, or force Daniels to make any statements

and that he did not make any offers of rewards or inducements to

him. Detective Carden testified that he never told Daniels he would



      12The only testimony received by the trial court at this hearing was from
Detective Odom and Daniels’s mother.
                                      19
get to go home and that Daniels appeared to understand what was

going on, appeared to understand his rights, and that he waived his

rights.

     When Detective Carden began interviewing Daniels, two other

detectives were in the room, but one of them left following the giving

of the Miranda warnings. 13 Detective Carden informed Daniels that

each of the detectives had charges against him that they wanted to

discuss and showed him folders containing several arrest warrants.

Daniels indicated that he was 14 years old and was in the ninth

grade at the time of the interview. Detective Carden asked Daniels

if he had problems reading or writing, and Daniels said he did not.

     After the advisement of rights, Detective Carden explained to

Daniels that he could help himself by being truthful and then

explained to Daniels that although he had “a lot of charges” he could

be “exceptionally cleared.” Detective Carden explained to Daniels

that “exceptionally cleared” is when the police find a person who is


     13Detective Carden admitted on cross-examination that having more
than two officers present for an interrogation violated Columbus Police
Department procedures.
                                  20
responsible for a case but choose not to charge them with it.

Detective Carden explained that this was common in cases where a

person has committed multiple “property” crimes. He gave an

example of someone who had broken into 100 cars. Detective Carden

explained that if a suspect is dishonest he might be charged with all

of the crimes but that if the suspect is honest “he might catch five or

six of them instead of a hundred.”

     Daniels interrupted Detective Carden’s explanation and said,

“So what you’re saying is, ‘If I help you, you help me.’” Detective

Carden replied, “Yes, that’s what I’m saying.” Detective Carden then

explained that “near every detective up here” had cases on Daniels.

Detective Carden next asked Daniels about a number of vehicle

break-ins that were unrelated to this case. As Detective Carden was

wrapping up his questioning, he said, “That pretty much clears up

my entering autos.” Daniels then said, “Like we said, if I help you,

you help me.” Detective Carden replied,

     Yes, sir, we will. You’re not going to get charged with
     breaking into any cars at these other two apartment
     complexes. The stuff I’ve got charged on you now, that’s

                                  21
     there. We’ll help you out with that in court. We’ll make
     our recommendation to the district attorney, and all that
     stuff. OK. That’s gonna be my case. Between me and her
     we’ll talk about it, and we’ll figure out something for you.
     But any of this stuff you’ve been telling us about this stuff
     you’ve been doing, I have no qualms — I’m not gonna
     charge you with it.

     Detective Carden then asked Daniels about some other thefts

unrelated to this case. Detective Harralson was present during that

questioning and, as Detective Carden was leaving the room, began

questioning Daniels about the theft of a Toyota Tacoma and an

Acura and other thefts unrelated to this case.

     At the Jackson-Denno hearing, Detective Carden testified that

“[e]xceptionally cleared is when we just choose to not prosecute on

certain cases due to the number of property crimes.” Detective

Carden further testified that the police sometimes “have people

confess to 30 or 40 [crimes]. And we exceptionally clear some of them

and move forward with the rest of them.” Detective Carden later

stated that this discussion with Daniels was a way of asking Daniels




                                  22
to give truthful statements.14

     Detective Carden further testified as follows. When Daniels

was arrested, “pretty much the entire burglary and theft unit,” or

“roughly nine detectives,” came to Daniels’s house because they were

looking for several people at the time in connection with a series of

property crimes. Detective Carden approached the house in a “ready

position,” meaning that his weapon was drawn but not necessarily

pointed at anyone. Daniels was called out of one of the back

bedrooms of the house, was eventually handcuffed, and was then

transported to a police station. Detective Carden testified that

officers are required to feed suspects and give them bathroom breaks

when they are being held for questioning.

     At the close of the second Jackson-Denno hearing, the trial



     14 At trial, Detective Carden also testified as follows:
      Exceptionally cleared is when we have somebody say they’re
      charged with breaking into, say a hundred cars. We don’t charge
      them with all of them. We just charge them with the most serious
      ones, the entering autos. And basically if they confess to it and they
      cooperate, we don’t charge them with all of them. We just charge
      them with a few of them.
Detective Carden testified that his investigation involved break-ins that are
not part of this case.
                                     23
court again ruled from the bench, finding by a preponderance of the

evidence that Daniels’s statements to the police were “freely and

knowingly given without hope or expectation of benefits or threat of

harm or coercion.”

      Daniels again challenged the admissibility of his statements in

his amended motion for new trial, which he filed through new

counsel. There, Daniels argued that additional evidence about the

interrogations that came out at trial, including the fact that Daniels

was interrogated by as many as six investigators or detectives

throughout the day on January 11, showed that Daniels’s waiver of

his rights was not knowing and voluntary. 15



      15 Daniels included, as an exhibit to his amended motion, a psychological
evaluation that had been prepared by an examiner from the Georgia
Department of Behavioral Health and Developmental Disabilities in
conjunction with the transfer of Daniels’s case from juvenile court to superior
court. The motion highlighted portions of the report showing that Daniels was
likely “functioning within the Low Average-Borderline range of intelligence,”
that his IQ is between 73 and 85 and that his “overall pattern of performance
reflected lower than average ability” to verbalize his thoughts, elaborate on
responses, and “identify concrete and abstract relationships between words
and concepts.” The report also noted that individuals with profiles similar to
Daniels present with “significant anxiety and tension” and an inability to meet
minimal expectations without feeling overwhelmed. The report noted that
Daniels had a history of behavioral issues that began in elementary school and

                                      24
      In his motion, Daniels also argued that the trial court had not

correctly applied the Riley factors, as its verbal rulings after the

Jackson-Denno hearings referenced the court’s findings that

Daniels’s statements were made “freely and voluntarily” rather than

that they should be admitted under the nine factors set forth in

Riley. The trial court rejected this argument and denied Daniels’s

motion for new trial.

      (iii) On appeal, Daniels again argues that the trial court erred

by not outlining specific findings as to the Riley factors in its verbal

rulings and in its order denying Daniels’s motion for new trial.

However,

      we generally do not require trial courts to make specific,
      on-the-record findings about each aspect of the totality of

continued into middle school. The report indicated that Daniels was last
enrolled in ninth grade but had transferred to an alternative school at the
beginning of the most recent school year. His school attendance was also
inconsistent. The report concluded that there was “no evidence of serious
cognitive deficits such that [Daniels] would be committable as a mentally
impaired individual” and that Daniels’s “history of academic difficulties
appears related to his history of disruptive behavior and low motivation
towards academic pursuits.” This evaluation, however, was not admitted into
evidence at either Jackson-Denno hearing, at trial, or at the hearing on
Daniels’s motion for new trial, and Daniels has raised no claim that his trial
counsel provided ineffective assistance by failing to present the evidence of the
evaluation.
                                       25
     the circumstances they evaluate or to make explicit
     factual findings or credibility determinations on the
     record. Indeed, unless clearly erroneous, a trial court’s
     credibility determinations and factual findings relating to
     the admissibility of a confession, whether explicit or
     implicit, must be upheld on appeal, although we
     independently apply the law to the facts.

(Citation and punctuation omitted.) Lester, 310 Ga. at 86 (2). So long

as the record is “sufficient to support the court’s conclusion that [the]

defendant knowingly and voluntarily waived his right to counsel

and that his statements were properly admitted at trial under the

Riley test,” the trial court need not detail its application of the Riley

factors. (Citation omitted.) Id.

     Here, despite Daniels’s contention to the contrary, it is clear

from the record of the Jackson-Denno hearings, the hearing on

Daniels’s motion for new trial, and the trial court’s order denying

that motion that the trial court was aware of and considered the

Riley factors in making its determination. See Bedford, 311 Ga. at

334-335 (3). Daniels’s Jackson-Denno motion cited Riley, and

Daniels’s trial counsel and the prosecutor outlined the State’s

burden of proof and the nine Riley factors for the trial court during

                                   26
arguments at both Jackson-Denno hearings. Defense counsel also

noted Daniels’s age and education level, the circumstances of his

arrest, the length and method of his interrogation, the fact that his

mother was not present, and evidence regarding breaks and food

Daniels received to argue that his statements to the police should

have been excluded under Riley. In response, the State argued that

the Riley test had been satisfied. Thus, there is no question that the

trial court was aware of and applied the Riley factors in reaching its

determination.

      (iv) Daniels also argues at length that the trial court

misapplied the Riley factors in reaching its conclusion that his

statements were admissible. We disagree.

      Reviewing the nine Riley factors in order, we first note that the

record shows that Daniels was 14 years old when he was interviewed

by the police (the interviews took place the day before Daniels’s

fifteenth birthday). 16 During his interviews, Daniels told the police


      16Daniels’s birthday, as listed on the advice-of-rights forms he read and
signed with Detectives Carden and Odom, is January 12, 2003.

                                      27
that he was in the ninth grade in school and that he could read and

write. See Love v. State, 309 Ga. 833, 838 (2) (848 SE2d 882) (2020). 17

      Daniels was given the Miranda warnings twice on January 11

through the use, both times, of an advice-of-rights form designed

specifically for juveniles. Both times, he waived his rights by signing

the form and answered questions from the officers. Daniels was also

advised by Detective Carden at the outset of the interview that he

was being questioned in regard to a series of vehicle thefts and

break-ins and eventually admitted to Investigators Harralson and

Austin that he had been involved in the thefts of a Toyota Tacoma,

an Acura, and a Buick, as well as a shootout in Belvedere Park.

Similarly, when Detective Odom began questioning Daniels, he

advised him that he wanted to know about the break-in at Moore’s

house that culminated in Moore’s shooting.

      Daniels notes that his mother was not present for his




      17 As noted above, Daniels provided the trial court with the report of a
psychological evaluation of him as an exhibit to his amended motion for new
trial. However, the report was not admitted into evidence at either Jackson-
Denno hearing or the hearing on Daniels’s motion for new trial.
                                     28
interviews, that he was not advised that she could be present, and

that she was never notified that she could be present. However, the

record indicates that his mother was present when he was arrested.

And according to her testimony at the first Jackson-Denno hearing,

she also spoke with him on the phone “an hour or two” after he was

arrested.18 Neither Daniels nor his mother ever asked that she be

present while he was being interviewed. We have previously noted

that “[a] parent’s presence, although not required, is a significant

factor in support of a finding of waiver.” Norris v. State, 282 Ga. 430,

431 (2) (651 SE2d 40) (2007). However, this factor is not

determinative as to this Riley factor or the analysis as a whole. See

Lester, 310 Ga. at 88 (2); Love, 309 Ga. at 838 (2). We also note that

the record supports the trial court’s finding that Daniels never asked

to speak with an attorney or anyone else during the interviews.

Thus, there is no evidence that Daniels was held incommunicado.




      18 There appears to be no other evidence that this call took place. Because
this call is not seen on the first video-recorded interview, if it happened in the
timeframe described by Daniels’s mother, it must have occurred, if at all, before
the interviews started about two hours after Daniels’s arrest.
                                       29
     Riley also requires the court to consider the timing of the

charges   against   Daniels,   specifically   whether   Daniels   was

interrogated before or after formal charges were filed. The record

makes clear that Daniels was interviewed before he was indicted.

The interviews took place on January 11, 2018, and he was not

indicted until July 10, 2018. However, Daniels was advised at the

outset of his interview with Detective Carden that he had several

warrants pending relating to various “property” crimes. Later,

Detective Odom advised Daniels that he wanted to speak to him

about the burglary at Curry Street before asking Daniels any

questions.

     Daniels also asserts that the environment of his questioning

was intimidating and threatening. The record shows that Daniels

was arrested at his home by a team of officers (at least one of whom

had his gun drawn), but the interviews began one to two hours later

at the police station and were conducted by officers who were not

displaying weapons while questioning him. As noted above, Daniels

was questioned by multiple officers in a series of interviews the

                                 30
same day, during which he made multiple inculpatory statements

regarding the thefts of several vehicles and the burglary that

culminated in Moore’s shooting.

     The record shows that Detective Carden and Investigators

Harralson and Austin interviewed Daniels from 11:40 a.m. until

about 1:20 p.m. At some point that afternoon, he was moved to a

different interview room at the police station and was interviewed

by Detective Odom from 3:25 to 4:00 p.m. The record shows that he

then spoke with Detective Carden and Investigators Harralson and

Austin in the interview room. Daniels was speaking with

Investigator Harralson just before 5:00 p.m. when the recording

ended. Although our cases do not suggest that there is a limit on the

amount of time for which a juvenile can be questioned, we have

noted that an interview was “relatively lengthy” where the juvenile

suspect was questioned for two-and-a-half hours and held in an

interrogation   room   for   more      than   four   hours.   Oubre   v.

Woldemichael, 301 Ga. 299, 305 (2) (a) (800 SE2d 518) (2017).

     According to Daniels’s mother, he called her “an hour or two”

                                  31
after his arrest and was “hysterical.” The video recording of the

interview with Detective Odom also showed Daniels crying after he

admitted being involved in the Curry Street burglary and after

Detective Odom left the interview room. That he was upset during

his call with his mother and was seen crying after his interview with

Detective Odom does not show that the interrogation was abusive.

The detectives testified that it was standard practice to provide

snacks and bathroom breaks upon request. Investigator Austin also

testified that he was informed that Daniels was given pizza and

something to drink at the police station, and nothing in the record

suggests that Daniels asked for other food or drink and was denied

access to them. Likewise, nothing in the record suggests that

Daniels asked for breaks or was denied them. Moreover, nothing

suggests that the presence of more than one officer during portions

of his interview was unduly coercive or intimidating. See Norris, 282

Ga. at 432 (2) (noting that even though the juvenile suspect became

upset and began to cry when confronted with accusations, there was

no evidence that the interrogation was abusive); Chapman v. State,

                                 32
273 Ga. 865, 869 (4) (a) (548 SE2d 278) (2001) (upholding trial

court’s admission of juvenile statement where there was no evidence

that the interrogations were abusive or overly long).

     There is no evidence in the record that Daniels had ever

previously refused to voluntarily give a statement to the police or

that he ever repudiated the statements he made to the police in this

case. See Love, 309 Ga. at 838 (2). Daniels asserts on appeal that

entering a plea of not guilty constituted a repudiation of his

statements, but we reject that assertion. See Norris, 282 Ga. at 432

(2) (noting that defendant, who pled not guilty, did not recant

confession until trial).

     Daniels also asserts that the police officers made promises to

him in exchange for his statements. First, as to the statement

allegedly made by one of the officers that Daniels would be allowed

to “come home” if he cooperated with the police, Daniels’s mother

testified that an officer, whom she could not identify, said this to her

during Daniels’s arrest while Daniels was standing a few feet away.

But it is not clear that Daniels heard or understood this comment,

                                  33
as it was directed to his mother, not him. Although the trial court

made no explicit finding on this point, it was authorized to

determine that the statement, if made, was not heard by Daniels.

Moreover, in his testimony, Detective Carden denied that he ever

promised Daniels that he could go home. The trial court could thus

determine that Daniels was never promised that he would be

allowed to go home if he cooperated. See Murphy v. State, 267 Ga.

100, 102 (7) (475 SE2d 590) (1996) (“The trial court was entitled to

determine the credibility of the witnesses and to believe the

officers[.]”).

      We turn next to statements made to Daniels during his

interviews at the police station. Detective Carden made several

statements to Daniels about being “exceptionally cleared” if Daniels

told the truth about “property” crimes Daniels had been involved in.

Detective Carden also told Daniels that he would help Daniels with

the charges Daniels faced if Daniels told the truth. It was after these

statements by Detective Carden that Daniels made inculpatory

statements to Investigators Harralson and Austin regarding the

                                  34
thefts of the Tacoma, Acura, and Buick and the shootout at

Belvedere Park. According to the police, those statements helped to

link Daniels to the burglary and shooting at Moore’s house, his role

in which he confessed to Detective Odom later in the day.

      While Detective Carden’s statements suggested to Daniels that

his   cooperation     and    truthfulness     regarding      the   uncharged

“property” crimes he had been involved in would result in Daniels

being charged with fewer crimes, and thus may have constituted a

“hope of benefit” under Georgia law, see OCGA § 24-8-824, these

assurances by Carden were not determinative as to the “methods of

interrogation” factor or the Riley test as a whole.19 See Oubre, 301



      19 We note that Daniels never challenged the admission of his custodial
statements under OCGA § 24-8-824, the Georgia statute which provides that
“[t]o make a confession admissible, it shall have been made voluntarily,
without being induced by another by the slightest hope of benefit or remotest
fear of injury.” Instead, Daniels repeatedly argued only that his statements
should have been excluded as being in violation of the requirements Miranda
established under the United States Constitution using the Riley test
applicable to juvenile defendants.
      We have suggested that the statute and the Riley test are intertwined
such that a violation of the statute weighs strongly toward exclusion of the
statements under Riley. See Oubre, 301 Ga. at 306-307 (2) (a). However,
although Oubre indicated that the use of aggressive interrogation methods,
including providing a hope of benefit, may be the “most significant[]” factor in

                                      35
the Riley analysis, Oubre, 301 Ga. at 306, it did so while considering the Riley
factors in the context of a federal due process analysis, rather than whether
the juvenile defendant had voluntarily waived his rights under Miranda,
which is at issue in this appeal.
       Moreover, with regard to whether a defendant’s inculpatory statement
(rather than his waiver of his right against self-incrimination) was made
voluntarily, OCGA § 24-8-824 and the Riley test actually provide separate
paths for suppressing the statement. We have noted this distinction in the
context of interrogations of adult suspects. See Matthews v. State, 311 Ga. 531,
542 (3) (b) (858 SE2d 718) (2021) (contrasting constitutional question of
whether a confession is inadmissible as a violation of due process because it
was not voluntary under the totality of the circumstances with OCGA § 24-8-
824, which “involves ‘a narrowly focused test that presents ‘a single question’
targeted at ‘the reliability – the truth or falsity – of [the defendant’s]
confession[.]’” (quoting State v. Chulpayev, 296 Ga. 764, 779 (3) (b) (770 SE2d
808) (2015)). As we discussed in Chulpayev, with regard to adult confessions,
“our decisions have sometimes conflated the analysis of whether a confession
is voluntary under the statutory standard with the analysis of whether the
confession is voluntary under the constitutional due process standard.” 296 Ga.
at 779 (3) (b). We noted that “[t]his imprecision may stem from the fact that
proof that a defendant’s incriminatory statement was induced by a hope of
benefit or fear of injury in violation of OCGA § 24-8-824 is generally significant
proof that his constitutional [due process] rights were also violated.” Id. When
a defendant challenges the admission of his statement under OCGA § 24-8-
824, the statement must be excluded by the trial court if the statement was
induced by a hope of benefit. See Chulpayev, 296 Ga. at 777 (3) (b) (“There is
no doubt that the statutory text mandates the exclusion from evidence of
incriminatory statements obtained in violation of the statute at trial[.]”).Of
course, admission of a defendant’s statement under OCGA § 24-8-824 is also
subject to harmless-error review. See Budhani v. State, 306 Ga. 315, 328-329
(2) (d) (830 SE2d 195) (2019). Moreover, “a violation of OCGA § 24-8-824 is not
automatically a federal [due process] violation too, because the tests for
determining the voluntariness of a confession under the statute and under the
Constitution are not the same.” (Emphasis in original.) Id. at 779 (3) (b); see
also United States v. Lall, 607 F3d 1277, 1285 (3) (11th Cir. 2010) (noting that
“a per se rule that would render a confession involuntary [as a matter of due
process] if it was preceded by ‘any direct or implied promises, however slight,’
has been rejected by the Supreme Court.” (citing Arizona v. Fulminante, 499
U. S. 279, 284-285 (111 SCt 1246, 113 LE2d 302) (1991)).

                                       36
Ga. at 306 (“[O]ffering a hope of benefit is a method of interrogation,

a factor to be considered in evaluating the totality of the

circumstances under Riley.”).

      We note in this regard that Detective Carden’s discussion of

the “exceptionally cleared” concept was clearly limited to uncharged

“property” crimes such as vehicle break-ins and thefts, not serious

felonies like home burglary, aggravated assault, or murder.

Moreover, in contrast to Detective Carden’s statements suggesting

that Daniels would receive fewer charges if he cooperated, Detective

Carden’s comments about Daniels helping himself by telling the

truth and recommending leniency to the prosecutor are not

considered a hope of benefit under OCGA § 24-8-824. See Dawson,

308 Ga. at 621 (3) (determining that statements by interviewing


       A similar distinction applies in the context of determining whether a
juvenile defendant knowingly and voluntarily waived his rights under
Miranda and Riley. Where, as Daniels did in this appeal, a juvenile defendant
argues only that a custodial statement should be excluded under the federal
constitutional requirements of Miranda and Riley, the court can consider
whether the police provided a hope of benefit that induced his confession.
Whether the police used aggressive interrogation methods, including providing
a hope of benefit, is only one of the many factors that the courts consider under
Riley. And as we have stated, no one factor is necessarily determinative in the
Riley analysis.
                                       37
officer imploring suspect to “tell the truth” and “help himself” do not

violate OCGA § 24-8-824 and that “it is permissible for a detective

to tell the accused that the detective will inform the district attorney

or trial court about the accused’s truthfulness and cooperation, so

long as the detective does not promise a hope of benefit.”). Daniels

has pointed to nothing in the record showing that the officers who

interviewed Daniels after Detective Carden and elicited his

admissions as to the crimes charged in this case — including

Detective Odom, who spoke to Daniels after a roughly two-hour

break — made any statements that constitute a hope of benefit

under the statute. 20 Compare Oubre, 301 Ga. at 306 (focusing on the

interviewing officers’ offer of reduced charges for the shooting for

which the juvenile was later indicted).

     Thus, although some factors weigh against the trial court’s

ultimate determination that Daniels’s statements were admissible




     20 During his trial testimony, Detective Odom was asked by Daniels’s
counsel if he explained the term “exceptionally cleared” to Daniels during his
interview. Detective Odom replied that he did not because he “wasn’t
exceptionally clearing anything.”
                                     38
under Riley, we cannot say that the trial court erred. Daniels, who

the record shows was nearly 15 years old and could read and write,

was clearly advised of his rights two times and appeared to

understand them. And although his interviews were fairly lengthy,

there is nothing in the record to suggest that he was coerced,

intimidated, threatened, or held incommunicado by the police. He

was permitted to speak with his mother and was given food and

drink at the police station. He never asked to speak with a lawyer

or anyone else. Under these circumstances, we cannot say that the

trial court erred in concluding that, under the totality of the

circumstances, Daniels made a knowing and voluntary waiver of his

Miranda rights under the Riley factors. See Bedford, 311 Ga. at 334

(3) (no trial court error in admitting incriminating statements

where, despite defendant’s age and low level of education, he was

informed of charges against him and his Miranda rights, was not

held incommunicado or for a very long time, was not prohibited from

consulting with relatives or an attorney, and was not abused or

oppressed during questioning). Compare State v. Lee, 298 Ga. 388,

                                39
389 (782 SE2d 249) (2016) (trial court properly concluded based on

the totality of the circumstances that 15-year-old defendant did not

knowingly and intelligently waive his rights where video recording

showed that defendant, who was at the police station for ten hours

and extremely distraught, never signed the waiver form, never

expressed an understanding of his rights, and appeared to have

minimal capacity to understand what little the investigators

attempted to communicate regarding his rights).

       Judgment affirmed. All the Justices concur, except Nahmias,
C.J., Boggs, P.J., and Warren, J., who concur specially as to Division
2 (b).




                                 40
                 S21A1268. DANIELS v. THE STATE.


      NAHMIAS, Chief Justice, concurring specially in part.

      I join Divisions 1 and 2 (a) of the Court’s opinion in full. As for

Division 2 (b), in which the Court upholds the trial court’s ruling

that Daniels voluntarily waived his Miranda rights under the

special Miranda-waiver test for juvenile defendants set forth in this

Court’s Riley decision, I have doubts about how a trial court is to

make, and an appellate court is to review, a ruling based on a nine-

factor, totality-of-the-circumstances test.21 Applying that test as best



      21 See, e.g., David Kwok, Is Vagueness Choking the White-Collar Statute?,
53 GA. L. REV. 495, 523 (2019) (“Multifactor balancing tests incorporate a
number of discrete elements, and the relationship between the elements is not
transparent. An element might overlap significantly with another element,
and it may be unclear how much weight any particular element carries. This
indeterminate relationship can create uncertainty. Multipart balancing tests
may be useful [for] post-hoc explanation or justification of a decision, but they
are less useful in providing future guidance.” (footnotes omitted)); Antonin
Scalia, The Rule of Law as a Law of Rules, 56 U. CHI. L. REV. 1175, 1182 (1989)
(“[A]t the point where an appellate judge says that the . . . issue must be
decided on the basis of the totality of the circumstances, or by a balancing of
all the factors involved, he begins to resemble a finder of fact more than a
determiner of law. . . . And to reiterate the unfortunate practical consequences
of reaching such a pass when there still remains a good deal of judgment to be
applied: equality of treatment is difficult to demonstrate and, in a multi-tiered
judicial system, impossible to achieve; predictability is destroyed; judicial
arbitrariness is facilitated; judicial courage is impaired.”).
                                       41
I can, I think the question is closer than the Court’s opinion

indicates. But I cannot say that the Court reaches the wrong result,

particularly given the way Daniels’ case has been litigated.

     As discussed in footnote 19 of the Court’s opinion, Daniels has

challenged the admissibility of his statements based on a claim

regarding the voluntariness of his waiver of Miranda rights, rather

than a claim regarding the voluntariness of his actual statements

under the Constitution (like the claim made in Oubre) or, even more

conspicuously, under Georgia’s statute rendering inadmissible

confessions that are “induced by . . . the slightest hope of benefit,”

OCGA § 24-8-824. In addition, footnote 15 of the Court’s opinion

indicates that evidence of Daniels’ limited intellectual capacity,

which is relevant to the Riley test, was available but was not

mentioned during the suppression hearings at trial and was not

actually offered into evidence during the motion for new trial

hearing. Moreover, as outlined in the Court’s opinion and mentioned

in its footnote 4, the evidence presented to the jury regarding

Daniels’ interviews was replete with discussion of criminal acts of

                                 42
which he was accused by the police but not charged in this case, yet

no challenge to that evidence under OCGA § 24-4-404 (b) was made

at trial or on appeal. All of these issues could affect the admissibility

of some or all of Daniels’s statements to the police. Why his trial

counsel and appellate counsel litigated the case as they did, I do not

know. But this Court must decide his appeal based on the claims he

has raised and the evidence he has offered to support them. And for

that reason, I join the Court’s result as to Division 2 (b).

     I am authorized to state that Presiding Justice Boggs and

Justice Warren join in this special concurrence.




                                   43